United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1470
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Angel Ivan Solano-Fierro

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                           Submitted: October 21, 2013
                             Filed: October 29, 2013
                                  [Unpublished]
                                 ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Angel Solano-Fierro appeals the 292-month sentence imposed by the district
     1
court following his guilty plea to conspiracy to distribute methamphetamine in


         1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
violation of 21 U.S.C. §§ 841, 846 and 18 U.S.C. § 2. Solano-Fierro contends that the
district court erroneously increased his sentencing offense level by two points for
possessing a firearm while committing the aforementioned offenses. At sentencing,
the district court heard evidence from testifying co-defendants that Solano-Fierro had
a handgun in his jacket during a methamphetamine deal, that he possessed the
handgun for protection and security, and that while he conducted deals from his home,
he kept the gun in sight on the table. Further, officers seized a handgun from his
home. In light of this record evidence, the government proved that the gun was
connected to the offense within the meaning of United States Sentencing Guidelines
Manual § 2D1.1(b)(1), and the district court did not clearly err in finding that the two-
level increase was warranted. United States v. Garcia, 703 F.3d 471, 475-77 (8th Cir.
2013) (noting the standard of review and holding that it was not clearly improbable
that the weapon was connected to the drug offense when guns were located in the
home where drug deals took place). Accordingly, we affirm.
                         ______________________________




                                          -2-